                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DARRYL LEE GOLDSTEIN,                            Case No. 19-cv-00555-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL
                                   9               v.

                                  10        GEORGINA BARAJAS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On January 31, 2019, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983.

                                  14   Dkt. No. 1. On July 24, 2019, the Court dismissed the complaint with leave to amend because it

                                  15   did not comply with Rule 20 of the Federal Rules of Civil Procedure in that it alleged unrelated

                                  16   claims against different sets of defendants and because of other deficiencies. Dkt. No. 18.

                                  17   Plaintiff was instructed to file an amended complaint by August 21, 2019, and informed that the

                                  18   failure to do so would result in the dismissal of this action without further notice. Id. The Court

                                  19   granted plaintiff two extensions of time to December 2, 2019, to file an amended complaint. Dkt.

                                  20   Nos. 21, 24. The deadline to file an amended complaint has passed, and plaintiff has not filed an

                                  21   amended complaint and has not communicated with the Court since September 12, 2019, see Dkt.

                                  22   No. 23.1

                                  23   //

                                  24   //

                                  25

                                  26
                                       1
                                         It appears that plaintiff’s address has changed, but that he has not informed the Court of his new
                                       address as required by N.D. Cal. L.R. 3-11. Pursuant to Local Rule 3-11, the Court may, without
                                  27   prejudice, dismiss a complaint when mail directed to the pro se party by the Court has been
                                       returned to the Court as not deliverable; and the Court fails to receive within sixty (60) days of this
                                  28   return a written communication from the pro se party indicating a current address. Mail sent to
                                       plaintiff was returned as undeliverable on October 31 and November 8, 2019. Dkt. Nos. 25, 26.
                                   1         Accordingly, this action is DISMISSED. The Clerk shall close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 12/3/2019

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
